Title: To Thomas Jefferson from Charles Louis Clérisseau, 16 March 1792
From: Clérisseau, Charles Louis
To: Jefferson, Thomas


          
            Monsieur
            Paris 16 mars 1792.
          
          Je prend la liberté de vous ecrire pour me rapeller dans votre memoire et en meme tems pour vous prouver que je saisirai toutes les occasions qui se presenteront pour vous faire connoître les personnes qui pouroient vous estre de quelque utilité et qui pouroient meriter votre protection.
          Le porteur de la presente est Monsieur Gaultier, entrepreneur de batiments a paris qui vá s’etablir en Amerique avec son epouse dans le canton de Straton, Districte de Suderlande, pres d’Albani et de Benington dans un domaine de Mr. le baron de Rotembourg dont il a fait L’acquisition en Societé avec plusieurs de ses amis, et dans le cas où ce pais nouveau pour Lui et sa famille lui offriroit quelque Obstacle, je vous supplie de vouloir bien lui rendre les Services qui pouroient dependre de vous, je vous en aurai la plus grande obligation. J’ai tout lieu d’esperer que vous daignerés m’excuser de la liberté que je prend et Suis avec le plus profond respect Monsieur Votre tres humble tres obeisant Serviteur,
          
            Clerisseau
          
        